DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-7 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claim 1 requires first, second and fourth vertical flow zones, but not a third vertical flow zone.  This is self-contradictory.  It is unclear how many vertical flow zones are contemplated by the claims (three, four, or some other number?).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schuessler (US 20140017769) in view of Holm (US 20160272524), Muller-Feuga (US 20120021498) and Cathcart (US 20110027875).
	With respect to claims 1 and 4, Schuessler discloses a system for stimulating production of biomass comprising a loop reactor that includes a gas/liquid separation vessel (Figure 1:3) that includes an inlet and an outlet.  A loop section (Figure 1:2) is coupled to the gas/liquid separation vessel using an inlet and outlet that correspond to the inlet and outlet of the vessel.  Figure 1 shows an embodiment comprising first and second horizontal zones and a vertical zone that connects the horizontal zones.  Paragraph [0149] states that the loop section 2 may include a large number of turns to form a serpentine structure (not depicted).  It is believed that this would produce a configuration in which at least first and second vertical flow zones transport a multi-phase mixture in a same direction.  It is also believed that this would result in at least first and second horizontal zones each subdivided into flow sections (1st, 2nd, 3rd, 4th, etc.) that carry the multi-phase mixture in different directions.
	Holm discloses a system for stimulating production of biomass comprising a loop reactor that includes a bioreactor (Figure 1:4) in communication with a loop section (Figure 1:2).  The loop section includes a first substantially vertical flow zone and a second substantially vertical flow zone that transport the multi-phase mixture in the same direction.
[AltContent: textbox (1st vertical flow zone)][AltContent: textbox (2nd vertical flow zone)][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    327
    375
    media_image1.png
    Greyscale

The Holm loop section additionally includes a first substantially horizontal zone comprising first and second flow sections that carry the multi-phase mixture in different directions.  Similarly, The Holm loop section includes a second substantially horizontal zone comprising third and fourth flow sections that carry the multi-phase mixture in different directions.
[AltContent: textbox (1st horizontal zone)][AltContent: textbox (2nd horizontal zone)][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    327
    375
    media_image1.png
    Greyscale

	Muller-Feuga discloses a system for stimulating production of biomass comprising a loop reactor that includes a reactor loop section (Figure 1:2) that includes a plurality of horizontal zones and a plurality of vertical zones.  The vertical zones (Figure 1:24) carry a multi-phase mixture in the same upward direction.  The horizontal zones may be subdivided into first, second, third, fourth, etc. flow sections (Figure 1:23), wherein neighboring flow sections move the multi-phase mixture in different directions.  In other words, first and second flow sections in a first horizontal zone carry fluid in different directions, and third and fourth flow sections in a second horizontal zone carry fluid in different directions.
	Before the effective filing date of the claimed invention, it would have been obvious to ensure that the Schuessler loop section includes first and second vertical zones that carry liquid in the same direction and first and second horizontal zones that each include different flow sections that carry fluid in different directions.  It is understood that Schuessler already teaches this based on the statement in paragraph [0149] that authorizes a multi-loop configuration (“Each loop can have at least one turn, but can also have 3, 5 or a higher number of turns to from a serpentine like structure before the tube ends in the gas-liquid separation tank”).  Holm and Muller-Feuga are cited as additional evidence to make it clear that the claimed structure is well known in the art and is known to affect flow rate, mixing, retention time, etc. in a predictable manner.  It is well within the ability of one of ordinary skill to add multiple horizontal sections and vertical sections to the Schuessler loop section, as a mere duplication of parts that produces a cumulative or otherwise predictable change in operation is prima facie obvious.  See MPEP 2144.04 “Duplication of Parts”.  
	Schuessler, Holm and Muller-Feuga still differ from Applicant’s claimed invention because it is unclear if Schuessler teaches a fourth substantially vertical flow zone located between the first and second substantially vertical flow zones, wherein the direction of flow in the fourth substantially vertical flow zone is different than the direction of flow in the first and second substantially vertical flow zones.
	Cathcart discloses a system for stimulating production of biomass comprising a loop reactor having a loop section that includes at least first and second horizontal, as well as at least first, second, third and fourth vertical flow zones, wherein the direction of flow through the fourth vertical flow zone is in a direction opposite the flow direction of the first and second flow zones.  This is described in paragraphs [0029]-[0033].
[AltContent: textbox (Outlet)][AltContent: textbox (Inlet)][AltContent: textbox (3rd vertical flow zone)][AltContent: textbox (2nd vertical flow zone)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox ( 4th vertical flow zone)][AltContent: textbox (   1st vertical flow zone)]
    PNG
    media_image2.png
    293
    465
    media_image2.png
    Greyscale

	Before the effective filing date of the claimed invention, it would have been obvious to ensure that the Schuessler system includes first, second and “fourth” vertical flow zones, wherein the direction of flow through the fourth zone is opposite the direction of flow through the first and second zones.  Cathcart teaches that this kind of flow through linked vertical columns is beneficial because it promotes efficient photosynthesis while mixing the culture medium and facilitating exposure of cells to light.  It is prima facie obvious to apply a known technique (here, alternating first, second and “fourth” vertical flow zones) to a known device ready for improvement to yield predictable results.  See MPEP 2143.

	With respect to claims 2, 5 and 6, Schuessler, Holm, Muller-Feuga and Cathcart disclose the combination as described above.  As previously discussed, it would have been obvious to ensure that the Schuessler system is characterized by any number of vertical zones and horizontal zones configured to move the multi-phase mixture in the same or different directions.  Cathcart, for example, depicts first, second and third vertical flow zones moving fluid is substantially the same direction (see annotated Figure on previous page).  The Cathcart third vertical flow zone is located between the outlet and the second vertical flow zone.

	With respect to claims 3 and 7, Schuessler, Holm, Muller-Feuga and Cathcart disclose the combination as described above.  The modified Schuessler device is capable of being used to conduct a cell culture operation characterized by the claimed mass transfer rates.  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.  Claims 3 and 7 do not include any limitations that further define the structure/construction of the device.

	With respect to claim 16, Schuessler, Holm, Muller-Feuga and Cathcart disclose the combination as described above.  Muller-Feuga additionally depicts a plurality of horizontal flow 23 zones that cross over each other in at least Figs. 1 and 2.

Response to Arguments
In response to Applicant’s amendments filed 26 October 2022, the previous rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the combination of Schuessler with Holm, Muller-Feuga and Cathcart.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799